Title: From Thomas Jefferson to William Hay, 13 March 1792
From: Jefferson, Thomas
To: Hay, William


          
            Dear Sir
            Philadelphia Mar. 13. 1792.
          
          Tho’ I have not had time before for the formality of acknoleging the receipt of your favor of Jan. 3. yet I did not fail at the very time to do what was of substance, to give to your young friend Mr. Taylor a letter to Dr. Witherspoon, and such advice as my knowlege of the place enabled me to do: of all which I doubt not he gave you information. The sum of it was that Princeton was a better place than this to pursue the branches of science for which they have professors: that when he shall have made the proficiency in them which he wishes, he might pass a winter here to attend a course of anatomy and chemistry, and a summer for a course of botany and natural history for which there are no professors at Princeton, and which in my opinion are well worth a year’s attention, considering that he might at the same time be carrying on his law reading, and attending, if he pleases, judge Wilson’s lectures. For the study of the law in general however this place has no advantage over Virginia. I am happy in every occasion of  proving to you the sincerity of the esteem with which I am Dear Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        